Change in Terms Agreement 


BORROWERS:    SINGLE TOUCH SYSTEMS, INC.      A Delaware corporation, doing
business in California      SINGLE TOUCH INTERACTIVE, INC.      A Nevada
corporation, doing business in California      2235 Encinitas Blvd, Suite 210   
  Encinitas, CA 92024    GUARANTOR:    ANTHONY G. MACALUSO also known as     
ANTHONY MACALUSO also known as      TONY MACALUSO    LENDER:    FORT ASHFORD
FUNDS, LLC      A California limited liability company      2532 Dupont Drive   
  Irvine, California 92612    ORIGINAL PRINCIPAL AMOUNT:    One Million Dollars
($1,000,000.00)    DATE OF ORIGINAL AGREEMENT:    December 5, 2008 


DESCRIPTION OF COLLATERAL: A Guaranty, dated December 5, 2008, signed by Anthony
Macaluso, Together with the Collateral described in the Loan and Security
Agreement dated December 5, 2008 as filing number 2008-4048698; and as described
in the UCC Financing Statement (Form UCC-1) filed in the State of Nevada on
December 8, 2008, as filing number 2008036962-8.

DESCRIPTION OF CHANGE IN TERMS: The maturity date set out in the Loan and
Security Agreement, and in the contemporaneously executed Schedule to Loan and
Security Agreement, namely 180 days after the date thereof, shall be extended to
July 31, 2009.

CONSIDERATION FOR EXTENSION: Borrowers shall pay to Lender, as and for a fee for
Lender’s agreement to the extension identified hereinabove, the sum of
Twenty-0Five Thousand Dollars ($25,000.00) . The subject fee is a charge by
Lender for its agreement to the extension identified, no part of which shall or
will be credited to the outstanding balance owing from Borrowers, nor to any
other obligation of Barrowers under the terms of the subject Loan and Security
Agreement, dated December 5, 2008, and/or the other documentation related
thereto. Further, excluding any prior principal reductions, Borrowers shall pay,
on or before June 20, 2009, a principal reduction of the outstanding balance in
a sum of no less than Three Hundres Thousand Dollars ($300,000.00) . The fee and
the principal reduction must each be paid, in full, by June 20, 2009 or the
extension identified hereinabove shall be void, canceled, revoked and of no
further force or effect.

In addition to the fee identified hereinabove, in the event that there is any
breach of or default in the obligations of Borrowers and/or Guarantor under the
terms of the Loan and Security Agreement, dated December 5, 2008, and/or the
other documentation related thereto, including, but not limited to the
Continuing Guaranty, dated December 5,2008, and executed by Anthony Macaluso,
the parties hereto and thereto hereby agree that the referee to be appointed
under the Dispute Resolution provisions of the Loan and Security Agreement,
Dated December 5, 2008, shall be either the Honorable Armand Arabian, Retired or
the Honorable Richard F. Charvat, Retired or the Honorable Robert H. London,
Retired, the choice of which shall be solely and exclusively made by Lender. In
the event that none of those three (3) individuals is available or willing to
serve as the referee to be appointed, then Lender shall, solely and exclusively
choose any other retired jurist from the available panel of Judicate West. The
selection of the referee by Lender shall be binding upon Borrowers and
Guarantor, notwithstanding the existing Dispute Resolution provisions in the
Loan and Security Agreement, dated December 5, 2008, and/or the Continuing
Guaranty, dated December 5, 2008.

--------------------------------------------------------------------------------

FURTHER EXTENSION: Borrowers shall have the right to further extend the maturity
date to August 31, 2008, if, and only if, Borrowers

(a)      Have timely and fully performed all of the terms of the Extension
identified hereinabove; and   (b)      Pay a further extension fee, in the
further sum of Twenty-Five thousand Dollars ($25,000.00), which further sum must
be paid in full by July 31, 2009. No part of the further extension fee, nor any
part thereof, shall or will be credited to the outstanding balance owing from
Borrowers, nor to any other obligation of Borrowers under the terms of the
subject Loan and Security Agreement, dated December 5, 2008, and/or the other
documentation related thereto. If the further fee is not paid on or before July
31, 2009 the further extension identified hereinabove shall be void, canceled,
revoked and of no further force or effect; and   (c)      Pay, on or before
[July 5] July 31, 2009, a principal reduction of the outstanding balance in a
sum of no less than Three Hundred Thousand dollars ($300,000.00); and   (d)     
Pay, on or before July 31, 2009, all interest owing and unpaid on the
outstanding balance through and including July 31, 2009. If the sums identified
in (a), (b) and (c), inclusive above are not all paid, in full, on or before
July 31, 2009, the further extension identified hereinabove shall be void,
canceled, revoked and of no further force or effect.  

FINAL EXTENSION: Borrowers shall have the right to a third and final extension
of the maturity date to September 30, 2009, if and only if Borrower:

(a)      Have timely and fully performed all of the terms of the Further
Extension identified hereinabove; and   (b)      Pay a further extension fee, in
the further sum of Twenty-Five Thousand Dollars ($25,00.00), which further sum
must be paid in full by August 31, 2009. No part of the further extension fee,
nor any part thereof, shall or will be credited to the outstanding balance owing
from Borrowers, nor to any other obligation of Borrowers under the terms of the
subject Loan and Security Agreement, dated December 5, 2008, and/or the other
documentation related thereto. If the further fee is not paid on or before
August 31, 2009 the further extensions identified hereinabove shall be void,
canceled, revoked and of no further force or effect; and   (c)      Pay, on of
before August 31, 2009, a principal reduction toward the outstanding balance of
no less than Three Hundred Thousand dollars ($300,000.00); and   (d)      Pay,
on or before August 31, 2009, all interest owing and unpaid on the outstanding
balance through and including July 31, 2009. if the sums identified in (a), (b)
and (c), inclusive, above are not all paid, in full, on or before August 31,
2009, the further extension identified hereinabove shall be void, canceled,
revoked and of no further force or effect.  

Except as expressly changed by this Agreement, the terms of the original
obligation or obligations, including all agreements evidenced or securing the
obligation or obligations of Borrowers and Guarantor remain unchanged and in
full force and effect. Consent by Lender to this Agreement does not waive
Lenders right to strict performance of the obligation(s) as changed, nor
obligate the Lender to make any further change in terms. Nothing in this

Agreement will constitute a satisfaction of the obligation(s) of Borrowers
and/or Guarantor. It is the intention of Lender to retain as liable parties all
makers and endorsers and guarantors of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing. Any maker or endorses or guarantor, including accommodation makers,
will not be released by this Agreement.

PRIOR TO SIGNING THIS AGREEMENT, EACH SIGNATORY READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT. EACH SIGNATORY AGREES TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT.

[Signed June 24, 2009]

--------------------------------------------------------------------------------